Citation Nr: 1544755	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for idiopathic thrombocytopenia petechiae (ITP) secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In March 2015, the Board remanded the case to provide the Veteran an opportunity to submit any outstanding, pertinent private medical records, as well as any private medical opinions that addressed the question of whether her ITP was caused by or aggravated by the medication taken for her low back disability.  In a March 2015 letter, the RO invited the Veteran to submit this evidence, but no additional medical records or medical opinions were identified or submitted by the Veteran.  The lay statements submitted by the Veteran and her daughter in March 2015 and April 2015 have been received and are considered in the decision below.  

The Board remand also directed the RO to afford the Veteran a VA examination and obtain a medical opinion to address whether the Veteran's ITP was caused by or aggravated by the medication taken for her low back disability.  An adequate VA examination report and medical opinion were obtained in July 2015.  Thus, the Board finds that there has been substantial compliance with its March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's idiopathic thrombocytopenia petechiae was caused by or aggravated by the medication taken for her service-connected low back disability. 


CONCLUSION OF LAW

The criteria for secondary service connection for idiopathic thrombocytopenia petechiae have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through an April 2012 VCAA letter, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection for ITP on a secondary basis.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This notice was provided to the Veteran prior to the initial adjudication of the claim in October 2012. 

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment records, private medical records, a VA examination report, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in July 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner provided a medical opinion that was based on an accurate medical history of the Veteran and on a review of the claims file, and was firmly supported by a rationale.  The Board finds that the July 2015 examination report is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In January 2015, the Veteran was afforded a Board hearing before the undersigned VLJ in which she presented oral argument in support of her appeal.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the January 2015 hearing, the VLJ asked questions directed at identifying the criteria required for secondary service connection.  The VLJ also suggested the submission of favorable evidence, such as a nexus opinion from the Veteran's private doctor.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Analysis

The Veteran clarified at her Board hearing that she was only seeking service connection for ITP as secondary to her low back disability, due to the medication associated with treating that condition.  See hearing transcript, pp. 9-10.  As such, the Board will confine its analysis to that of secondary service connection specifically as caused by or aggravated by the medication taken for the service-connected low back disability.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Private treatment records from 2006 reflect a previous diagnosis of ITP.  The Veteran stated that she was hospitalized for this condition in 2006, and she reported that her doctor at the time informed her that although "idiopathic" means "unknown," it was likely that the ibuprofen medication she was taking for her back disability caused the condition.  See March 2013 and April 2015 statements.  The Veteran's daughter also submitted a statement in March 2015 in which she confirmed that her mother was hospitalized for one and a half days in February 2006 due to ITP.  She reported hearing the doctor inform her mother that the doctor was certain that the ITP was caused by the extended use of ibuprofen for back pain.  The Veteran and her daughter are competent to report what the doctor told them.  See Jandreau, 492 F.3d at 1376-77.  However, their competent reports are outweighed by the July 2015 VA examiner's opinion.

In July 2015, the VA examiner concluded that the ibuprofen used to treat the Veteran's back pain was a highly unlikely cause of the Veteran's acute onset of ITP in February 2006.  The examiner acknowledged that ibuprofen has been known to result in the adverse effect of thrombocytopenia in rare cases (i.e. less than one percent of the time).  However, the examiner determined that the Veteran's case was not one of those rare situations of adverse effect because she continued to use ibuprofen, sometimes at doses of up to 800mg three times daily, even after her acute onset of ITP in February 2006, and there was no evidence of recurrence of thrombocytopenia.  The examiner also determined that because the Veteran continued to use ibuprofen intermittently without any recurrence of thrombocytopenia or petechiae/purpura, and because there was no evidence of a current thrombocytopenia condition, there was no evidence that the ibuprofen aggravated the Veteran's ITP.  

The Board finds that the July 2015 VA examiner provided a definitive medical opinion regarding the question of whether the Veteran's ITP was caused by or aggravated by the medication used to treat her service-connected low back disability.  The factual details discussed in the examiner's report demonstrated that she was informed of the Veteran's medical history, and her opinion was thoroughly articulated and supported by a reasoned analysis.  The Veteran was provided an opportunity to submit a medical nexus opinion from a private provider; however, no medical opinion was submitted.  Although the Veteran and her daughter are competent to report that the Veteran's doctor in 2006 described a positive nexus between ibuprofen use and ITP (see, e.g., March 2015 and April 2015 lay statements), the July 2015 VA examiner's opinion carries the most probative weight because it is supported by a detailed explanation as well as by a discussion of the Veteran's medical history.  It also addresses the Veteran's current medical findings, and concludes that she does not currently have ITP and did not have any recurrences of the condition since 2006.  

In a September 2015 post-remand brief, the Veteran's representative asserts that the July 2015 VA examiner admitted to the possibility, albeit less than one percent, that the Veteran's use of ibuprofen caused her ITP in 2006.  While the examiner acknowledged the rare possibility of an adverse effect from ibuprofen, the Veteran's burden of proof is "at least as likely as not" (i.e. at least 50 percent) that the use of ibuprofen caused the ITP in 2006.  In this case, that burden has not been satisfied.  In any event, the representative's assertions overlook the fact that there is no medical evidence of record demonstrating a current disability of ITP during the appeal period.  The existence of a current disability during the appeal period is a requirement for service connection, and without such there is no basis for the award of this benefit.   

In short, the evidence preponderates against the claim for secondary service connection for ITP, and therefore the claim must be denied. 


ORDER

Service connection for idiopathic thrombocytopenia petechiae is denied. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


